Citation Nr: 1430901	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1975 and additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.  The matter was then remanded by the Board for additional development in October 2012, and again in January 2014.

The Board also remanded the issue of entitlement to service connection for hearing loss in January 2014.  However, a subsequent May 2014 rating decision granted service connection for hearing loss and assigned a 0 percent rating effective December 14, 2007.  The Veteran has not, in response, filed a new notice of disagreement (NOD) contesting this decision, and therefore it is not currently before the Board.  The Veteran has not, in response, separately appealed the ratings or effective dates assigned for these disabilities, so these claims are no longer at issue. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Veteran's claim has been adjudicated through the Veterans Benefits Management System (VBMS).  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran's low back disability is not etiologically related to active or National Guard service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The record also reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  A December 2012 letter from SSA to the Veteran indicates that, although he reported that his disability began in February 2011, he met their medical criteria for disability payments as of September 2011.  As discussed below, the main question is whether the Veteran's current low back disability is related to service.  Therefore, any further development of SSA records is not required as they would not reflect any disability prior to September 2011.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran was also provided with VA examinations and opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed low back condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2009).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In this case, August 2012 private treatment records and a January 2014 VA examination reflect diagnoses of degenerative disc disease of the lumbar spine with spondylolysis.  Therefore, element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence or a disease or injury, the Veteran reported that he was involved in a jeep accident during service.  He stated that he was standing behind the mounted gun without a safety harness when the jeep hit a ditch.  He reported being ejected from the jeep and landing on his back.  See Hearing Transcript at 4.  This account has been corroborated by statements from other individuals who were present at the time.  See May 2008 statement of M.A.Z.; April 2013 statement of J.J.M.  The Veteran and his two service comrades all confirm that this incident occurred around 1977 or 1978, during the Veteran's National Guard service.  The Board finds these statements to be credible, and therefore element (2) for service connection has been satisfied.

Unfortunately, the Board finds that element (3), a nexus between the in-service injury and the current disability, has not been satisfied.  Notably, service treatment records do not reflect any complaints, treatment, or diagnoses related to a back injury or jeep accident in service.  The earliest indication of a back disability is from private records dated October 1986, which reflect a resolving back injury.  Additional records from October 1991 show the Veteran complained of back pain after hurting himself at work.  He "stepped wrong" in August 1991 while exiting a truck.  X-rays at the time were normal.  In June 1995, the Veteran reported that a cable duct fell on his head, and that he blacked out for 2 or 3 seconds.  In December 1996, he started having recurrent low back pain after picking up a light.

Following an examination in May 2014, a VA examiner concluded that the Veteran's current degenerative disc disease with spondylolysis was less likely than not related to service, to include the jeep incident.  While the examiner acknowledged the reports from the Veteran and his service comrades regarding the jeep accident, the examiner noted that no back condition was noted until 1986.  During the examination, the Veteran had stated that the 1986 injury was related to the head, and a 1991 injury was related to the knee.  However, the examiner noted that the 1991 records clearly reflect a back injury, and the Veteran reported the 1986 injury as a back injury during a prior January 2013 examination.  The examiner further stated that the 1991 lumbar injury was accompanied by normal x-ray findings.  Based on these normal findings, as well as at least one (if not two) post-service lumbar injuries, and noting that degenerative disc disease occurs over time and not acutely, the examiner concluded that the Veteran's current degenerative disc disease with spondylolysis was less likely than not related to service.

In addition, a July 2012 opinion from M.B., a certified nurse practitioner, stated that the Veteran's lumbar disc injury and arthritic changes were caused by the compression the Veteran experienced as a result of being hit on the top of the head with a 100 pound coil.  Although it is not clear whether this refers to the previously noted incident involving a cable duct in June 1995, the opinion clearly relates the Veteran's back problems to something other than the jeep incident in service.

The Board has considered the Veteran's own statements that his current back problems are related to service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering  competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his degenerative disc disease and spondylolysis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Notwithstanding the above, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (including degenerative disc disease) is such a chronic disease.

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  In this case, as discussed above, there were no documented complaints of back problems in the Veteran's service records, and certainly no diagnoses of arthritis or another chronic condition.

If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, the Veteran has asserted that his low back pain had its onset following the jeep accident during his National Guard service.  However, as noted above, the earliest evidence of a back condition is from 1986, several years after the end of the Veteran's National Guard service.  Moreover, these records reflect a resolving back injury, and the Veteran reported during the January 2013 VA examination that he had injured his back in 1986, though in a later examination he indicated it was a head injury.  Nevertheless, the Veteran had additional back injuries in August 1991 and December 1996.  Records from 1996 show the Veteran reported that he "started having recurrent back pain" after picking up a light, which indicates that he did not have back pain for at least some period of time prior to that incident.  The Board finds these records to be of greater probative value than more recent statements from the Veteran and others in determining whether the Veteran had continuous back pain since service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

The evidence from these treatment records is also especially probative because it was generated with a view towards ascertaining his then state of physical fitness and is akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

For these reasons, the Board finds that the Veteran has not established a continuity of symptomatology for low back pain dating back to service.  However, even if such continuity had been established, this would not necessarily be sufficient to establish a link between the Veteran's current condition and service.  Even where a veteran has asserted continuity of symptomatology since service, the U.S. Court of Appeals for Veterans Claims (Court) has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999). This principle is particularly relevant in this present case, as the Veteran clearly sustained additional back injuries subsequent to his jeep accident in service.  When this evidence is viewed collectively with the VA examiner's opinion regarding normal x-rays through 1991 and subsequent findings of degenerative changes, the lay statements regarding continuity of symptomatology, alone, do not establish that current symptoms are attributable to the symptoms documented during service.

The preponderance of the evidence is against finding that the Veteran has a low back disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


